United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.Z., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Norcross, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Larry Walker, for the appellant
Office of Solicitor, for the Director

Docket No. 13-110
Issued: May 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 20, 2012 appellant, through her representative, filed a timely appeal of a
June 26, 2012 decision of the Office of Workers’ Compensation Programs (OWCP) denying her
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained a left knee injury causally
related to factors of her federal employment.
FACTUAL HISTORY
On September 22, 20112 appellant, then a 46-year-old part-time flexible city carrier, filed
a claim for traumatic injury. She alleged that on May 18, 2011 she injured her left knee while
1
2

5 U.S.C. § 8101 et seq.

Appellant listed the date of notice as September 22, 2011, but noted the date of September 28, 2011 with her
signature.

stepping out of a postal vehicle.3 In support of her claim, appellant submitted a July 8, 2011
magnetic resonance imaging (MRI) scan diagnosing a complex left knee medial meniscus tear.
By correspondence dated October 4, 2011, OWCP informed appellant that the evidence
of record was insufficient to support her claim. Appellant was advised to submit additional
medical and factual evidence to support her claim and given 30 days to provide the information.
In response to OWCP’s request, appellant submitted a claim for an occupational disease.
In an accompanying statement, she noted that, prior to May 2011, “from time to time around 17
May 2011,” she experienced severe pain and occasional left knee irritation when stepping from
the postal vehicle in May 2011. Appellant also contended that prolonged standing while casing
mail was a cause of the damage to her knee.
In a May 17, 2011 report, Dr. Jeffrey W. Webb, a treating Board-certified physician in
sports medicine, noted that appellant was seen for bilateral knee problems, but particularly the
left knee. He diagnosed mild left knee patellofemoral pain syndrome. Appellant related a
history of pain for the past few months and that she could not recall any specific injury. She
noted pain at the end of a cruise that she had just returned from. On physical examination, the
left knee revealed mild effusion, no pain at the lateral or medial joint line, mild pain at the
proximal patella tendon, negative McMurray’s test and stable laxity.
In a June 29, 2011 report, Dr. Webb reported that appellant was seen for left knee pain.
Appellant stated that, about a week prior, she felt significant knee pain while walking for 10
minutes in the mall. Dr. Webb diagnosed mild left knee osteoarthritis, possible left knee medial
meniscus tear and left knee pain with patellofemoral pain. He noted obesity with normal gait,
mild left knee effusion, moderate anteromedial joint line and medial patellar facet tenderness,
mild pain with deep flexion, normal ligament stability and fair range of motion.
On July 13 and August 24, 2011 Dr. Webb diagnosed complex left knee medial meniscus
tear and left knee mild medial compartment osteoarthritis. On physical examination, he noted a
normal gait, mild left knee effusion, mild tenderness at the medial knee joint line and patella, no
instability and normal range of motion. On August 24, 2011 Dr. Webb related that appellant
continued to have left knee pain and “had two episodes of catching since her last visit.”
By decision dated November 7, 2011, OWCP denied appellant’s occupational disease
claim finding that the medical evidence did not establish that her left knee condition was causally
related to her employment.4

3

Appellant originally filed a traumatic injury claim form which OWCP converted into an occupational disease
claim on November 2, 2011. OWCP also informed her by separate letter dated November 2, 2011 that it had deleted
file number xxxxxx806 as it was found to be a duplicate of file number xxxxxx090, the current file. All contents
from file number xxxxxx806 were moved to file number xxxxxx090.
4

Appellant filed a traumatic injury claim, alleging that she tore her left medial meniscus on October 27, 2011.
OWCP assigned file number xxxxxx162 and denied the claim on January 12, 2012. An OWCP hearing
representative affirmed on August 6, 2012, which is the subject of a Board appeal under Docket No. 13-111.

2

On December 11 and 12, 2011 appellant requested an oral hearing before an OWCP
hearing representative, which was held on March 20, 2012.
Appellant submitted an October 28, 2011 attending physician’s report5 that diagnosed left
knee chronic pain and left knee meniscal tear. The explanation given under the history of the
injury is illegible, except for noting a date of May 2011 and left knee. The “yes” box is checked
on the question of whether the diagnosed condition was caused or aggravated by an employment
activity. On December 5, 2011 an explanation was added by Dr. John I. Foster, III, a treating
Board-certified orthopedic surgeon, who stated that a “near fall” caused the work injury. In a
December 8, 2011 attending physician’s form, Dr. Foster diagnosed left medial meniscal tear
based on an MRI scan. Under history of the injury, he stated that appellant fell and twisted her
left knee at work on October 27, 2011. The “yes” box is checked on the question of whether the
diagnosed condition was caused or aggravated by an employment activity. Dr. Foster stated that
the “near fall [was positive] causation to a work injury.”
In a March 29, 2012 report, Dr. Foster diagnosed left medial meniscal tear which he
attributed to appellant twisting her knee at work on October 27, 2011. He related that she
informed him that she had no symptoms prior to an October 27, 2011 incident which occurred
while she was delivering mail. In addition, Dr. Foster related that appellant’s “[s]ymptoms
remain moderate, constant and have been present since the date of injury and were not present
before the date of injury.” On physical examination he noted a full range of motion, no
instability, normal motor and sensory examinations, left knee medial joint line tenderness and no
instability. In an addendum, Dr. Foster stated that appellant had clarifications, which included
that her first injury occurred on May 18, 2011. Appellant also related falling two more times
since the October 27, 2011 injury.
By decision dated June 26, 2012, an OWCP hearing representative affirmed the
November 7, 2011 denial of appellant’s claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.8

5

One of the physician’s signatures on the form is illegible.

6

5 U.S.C. § 8101 et seq.

7

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

8

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.9
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.10 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.11
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.12 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.13 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.14
ANALYSIS
Appellant filed a claim for a traumatic injury which OWCP adjudicated as an
occupational disease claim as the factors appellant alleged occurred over more than one workday
or shift. OWCP denied her claim finding insufficient medical evidence to support a causal
relation between her left knee condition and her employment. The medical evidence of record
diagnosed a left medial meniscal tear, mild left knee osteoarthritis and mild left knee
patellofemoral pain syndrome. The Board finds that the medical evidence is insufficient to
establish that the diagnosed conditions are causally related to appellant’s work as a city carrier.

9

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).
10

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Katherine J. Friday, 47 ECAB 591 (1996).

11

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215 (1997).

12

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
13

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

14

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

Dr. Foster opined that appellant’s left medial meniscal tear was employment related in a
December 8, 2011 form report and a March 29, 2012 report. He checked “yes” to the form
question of whether the diagnosed condition was caused or aggravated by an employment
activity. Dr. Foster’s basis for his conclusion was that a near fall was positive for causation of a
work injury. In this case, appellant premised her claim on stepping from her postal vehicle and
prolonged standing. There is no supporting medical rationale explaining this history. Medical
form reports merely asserting causal relationship without adequate rationale on causal
relationship are of diminished probative value and are insufficient to meet an employee’s burden
of proof.15
On March 29, 2012 Dr. Foster’s concluded that appellant’s injury was employment
related due to the lack of symptoms prior to an October 27, 2011 employment incident and being
symptomatic subsequent to her employment injury. The Board has held that an opinion that a
condition is causally related because the employee was asymptomatic before the injury is
insufficient, without sufficient rationale, to establish causal relationship.16 The March 29, 2012
report from Dr. Foster is insufficient to support appellant’s claim. He did not provide a full
history of the employment activities alleged by appellant in this claim.
Dr. Webb provided physical findings and diagnosed mild left patellofemoral pain
syndrome, mild left knee osteoarthritis, left knee pain and left medial meniscus tear. He did not
address the issue of causal relationship in any of his reports. Dr. Webb noted that appellant felt
significant left knee pain after walking in a mall for 10 minutes. He did not address the work
factors of prolonged standing or stepping from a vehicle. The Board has held that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.17 The MRI scan and Dr. Webb’s
reports are insufficient to establish appellant’s claim.
In a March 29, 2012 report, Dr. Foster provided physical findings and a diagnosis of left
medial meniscus tear. He attributed the condition to appellant’s employment incident of
October 27, 2011 due to the lack of any symptoms prior to this incident which occurred while
she was delivering mail. Again, the factors of appellant’s work as alleged under this claim were
not addressed.
By letter dated October 4, 2011, OWCP informed appellant of the medical and factual
evidence required to support her claim. Appellant failed to provide a medical report adequately
explaining how her condition was causally related to her employment. An award of
compensation may not be based on surmise, conjecture or speculation. Neither the fact that
appellant’s conditions became apparent during a period of employment nor the belief that her
condition was caused, precipitated or aggravated by her employment is sufficient to establish

15

D.U., supra note 9; Sedi L. Graham, 57 ECAB 494 (2006).

16

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, supra note 13.

17

C.B., Docket No. 09-2027 (issued May 12, 2010); K.W., 59 ECAB 271 (2007); J.M., 58 ECAB 303 (2007);
Jaja K. Asaramo, 55 ECAB 200 (2004).

5

causal relationship.18
evidence.19

Such a relationship must be shown by rationalized medical opinion

OWCP advised appellant of the evidence required to establish her claim; however, she
failed to submit such evidence. Consequently, appellant has not met her burden of proof in
establishing that her claimed left knee condition was causally related to employment factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained a left knee injury
causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 26, 2012 is affirmed.
Issued: May 28, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

See D.U., supra note 9; D.I., 59 ECAB 158 (2007); Robert Broome, 55 ECAB 339 (2004); Anna C. Leanza, 48
ECAB 115 (1996).
19

Patricia J. Bolleter, 40 ECAB 373 (1988).

6

